DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A multi-perspective image display system comprising: a motor configured to spin a rotor; a display screen coupled to the rotor, the display screen having an illumination source; a controller configured to: cause the motor to spin the display screen, using the rotor, about an axis of rotation at a spin rate; while the motor is causing the display screen to spin, determine, based on the spin rate, an illumination on-time for strobing the illumination source of the display screen; sequentially render a plurality of perspectives of an image, one after another, on the display screen during each revolution of the display screen about the axis of rotation; and concurrently with sequentially rendering, for each of the plurality of perspectives of the image, strobe the illumination source of the display screen based on for a period corresponding to the determined illumination on-time to display each of the plurality of perspectives of the image during the determined illumination on-time on the display screen.”
Specifically, the prior arts do not teach strobing the illumination source based on period corresponding to the determined illumination on-time to display the different perspective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Fay et al (US Pub: 2015/0288857 A1), Yukich (US Patent: 8,233,032 B2) and Salley (US Patent: 6,801,185 B2) are cited to teach similar types of synchronization based rotational display having multiple perspectives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 27, 2021.
   20140331791